Cite as 2014 Ark. App. 32

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                     No. CR-13-284


SUSAN LYNN HOUGHTON                             Opinion Delivered   January 15, 2014
                  APPELLANT
                                                APPEAL FROM THE JOHNSON
V.                                              COUNTY CIRCUIT COURT
                                                [NO. CR-2011-141]

STATE OF ARKANSAS                               HONORABLE BILL PEARSON,
                                APPELLEE        JUDGE

                                                AFFIRMED; MOTION GRANTED



                              RITA W. GRUBER, Judge

       A jury found Susan Lynn Houghton guilty of possession of drug paraphernalia with

intent to manufacture methamphetamine and possession of drug paraphernalia, for which she

was sentenced to a total 144 months’ imprisonment in the Arkansas Department of

Correction. Pursuant to Arkansas Rule 4-3(k)(1) of the Rules of the Arkansas Supreme

Court and Court of Appeals and Anders v. California, 386 U.S. 738 (1967), her attorney has

filed a motion to withdraw on the ground that there are no non-frivolous issues that would

support an appeal in this case. Counsel’s motion is accompanied by an abstract and addendum

of the proceedings below, including all objections and motions decided adversely to

Houghton, and a no-merit brief in which counsel explains why nothing in the record would

arguably support an appeal. Houghton was notified of her right to file pro se points but has

not done so.

       From our review of the record and the brief presented to us, we find compliance with
                                Cite as 2014 Ark. App. 32

Rule 4-3(k)(1) and Anders v. California, supra, and we hold that there is no merit to this

appeal. Accordingly, counsel’s motion to withdraw is granted and the conviction is affirmed.

       Affirmed; motion granted.

       HARRISON and WOOD, JJ., agree.

       Witt Law Firm, P.C., by: Ernest Wayne Witt, for appellant.

       No response.




                                             2